Citation Nr: 1417137	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  06-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an initial compensable evaluation, for the period prior to June 3, 2009, for peripheral neuropathy of the right hand.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was previously before the Board in April 2011 and July 2013.  The April 2011 Board decision was partially vacated in a December 2011 Order from the United States Court of Appeals for Veterans Claims (Court).  The Court vacated that portion of the Board's April 2011 decision which denied entitlement to an evaluation in excess of 30 percent for the service-connected residuals of right wrist arthroscopy for the period from March 22, 2004 to June 2, 2009, and, in so doing, remanded the Veteran's case to the Board for action consistent with a November 2011 Joint Motion for Remand (JMR).

Subsequently, in May 2012 the Board remanded the case for additional development.  The case returned to the Board in July 2013.  The Board denied an evaluation in excess of 30 percent for the residuals of right wrist arthroscopy with severely decreased range of motion.  The Board also denied a compensable evaluation for the period prior to June 3, 2009, for peripheral neuropathy of the right hand.  However, the Board granted a 20 percent evaluation for the period beginning June 3, 2009, to prior to June 28, 2012, for peripheral neuropathy of the right hand.  Finally, the Board granted a 30 percent evaluation for the period beginning June 28, 2012, for peripheral neuropathy of the right hand.  The Board also remanded the issue of total disability rating based on individual unemployability (TDIU), which has not been adjudicated by the RO or the Appeals Management Center (AMC) and is, therefore, not currently before the Board.

In a February 2014 Order, the Court vacated that portion of the Board's July 2013 decision which denied entitlement to a compensable evaluation for the period prior to June 3, 2009, for peripheral neuropathy of the right hand, and, in so doing, remanded the Veteran's case to the Board for action consistent with a February 2014 JMR.  The Veteran did not request, and the Court did not disturb, any other portion of the Board's July 2013 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2014 JMR quoted the Board's May 2012 remand in which the Board requested an opinion, among other things, that assessed "the severity of [the Veteran's] service-connected residuals of right wrist arthroscopy, not only for the current period beginning on June 3, 2009, but also for the period from March 22, 2004 to June 2, 2009."

In June 2012, the Veteran was afforded a VA examination.  The examiner opined that after "reviewing [the Veteran's] history, physical exam and assuming the accuracy of [the Veteran's] history, [he] did and does have a separate and distinct condition of his right wrist.  He has numbness and tingling in his right hand which is consistent of a nerve neuropathy, which is separate and distinct from his right wrist osteoarthritis.  Based upon the history [of] these symptoms of right wrist [and] hand numbness, tingling started in approximately 2001-2003.  This nerve involvement would be inclusive of the period from March 22, 2004 [to] June 2, 2009, as well as for the current period beginning June 3, 2009."  The JMR noted that it is unclear whether the examiner opined that the Veteran experienced at least "mild" incomplete paralysis of the radial nerve during any, or the entire, time period from March 22, 2004 to June 3, 2009.

In denying an initial compensable rating from March 22, 2004 to June 2, 2009, the Board relied on treatment notes from Dr. D.M. of the University of Rochester Medical Center dated in March 2007.  Dr. D.M. noted the Veteran's complaints of wrist pain since a 2001 injury.  X-rays revealed questionable widening of the scapholunate ligament interval on the right and evidence of a wafer procedure of the distal ulna.  Physical examination showed tenderness over the scapholunate ligament interval and some tenderness over the triangular fibrocartilage complex and fovea region.  The distal or radial ulnar joint (DRUJ) was stable.  Neurovascular examination was intact and well healed surgical incisions were noted.

The Board found that the Veteran's peripheral neuropathy of the right hand did not warrant a compensable evaluation prior to June 3, 2009 because the Veteran was noted to be "neurovascularly intact."

However, there seems to be some confusion between the treatment notes of Dr. D.M. and the VA examiner's report of June 2012.  Therefore, an addendum medical opinion is necessary to adjudicate this case.

Accordingly, the case is REMANDED for the following action:

1.  The file should be returned to the VA physician who conducted the June 2012 examination of the Veteran, or to another qualified person.  After reviewing the relevant history, the reviewer should answer the following question:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's peripheral neuropathy of the right hand exhibited incomplete paralysis between March 22, 2004 to June 3, 2009, and, if so, whether the incomplete paralysis was less than mild, mild, moderate, or severe.

In answering this question, the examiner should discuss the June 2012 VA examination report finding that "numbness and tingling in [the Veteran's] right hand which is consistent of a nerve neuropathy...started in approximately 2001-2003."  The examiner should also comment on the findings of Dr. D.M. of the University of Rochester Medical Center dated in March 2007 that indicated the Veteran was noted to be neurovascularly intact.

The pertinent clinical findings and reasons that form the basis for the requested explanation should be clearly set forth in the report. 

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



